Citation Nr: 1114241	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which denied the benefits sought on appeal.  In September 2010, a hearing was held at the RO before the undersigned.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's symptoms of sinusitis are manifested principally by sinus pressure and chronic post nasal drip.

3.  The evidence of record does not show that the Veteran's service connected sinusitis causes either non-incapacitating episodes characterized by headaches, sinus pain, and purulent discharge or crusting three or more times a year, or any incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic Code 6513 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal and testified at a hearing at the RO before the undersigned in September 2010.  The Veteran has not asserted, nor is there any objective evidence indicating any material change in the severity of his sinusitis since the July 2008 VA examination.  The Board finds the VA examination was thorough and adequate upon which to base a decision with regard to the service-connected disability.  The VA examiner interviewed and examined the Veteran, elicited a detailed history of his symptoms and residual problems, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Accordingly, the Board finds that VA's duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Factual Background & Analysis

Initially, it should be noted that the Board has reviewed all the evidence of record, with particular attention to the VA and available private medical records from 2006 to the present and the July 2008 VA examination report.  The Board has also carefully considered the Veteran's testimony at his Board hearing in September 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  

The Veteran contends that prior to undergoing sinus surgery in 2008 he suffered from chronic sinus problems, including headaches, recurring infections, and sinus tightness, blockage, and pressure.  He acknowledged that his symptoms have improved since the surgery, but he reported still having chronic post nasal drip, occasional infections and sinus pressure.  The Veteran testified that he underwent surgery in 2008 because the various medications he was prescribed were ineffective at controlling or improving his symptoms.  

Concerning the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this regard, the Board notes that the medical reports of record show that the Veteran has a history of additional disabilities of the respiratory system, including a deviated septum (corrected by the 2008 surgery), allergic rhinitis and seasonal allergies which are not service related disabilities.  Symptoms associated with the additional disabilities cannot be considered in assessing the severity of his service-connected chronic sinusitis.  Furthermore, the Veteran testified that since his surgery, he is able to breathe better through his sinuses and that he has less blockage or sinus pressure and fewer headaches.  (T p.6).  The clinical findings on the numerous private medical reports since his surgery in 2008, showed only a single episode of "resolving sinusitis."  

The Veteran underwent a VA examination in July 2008.  The examiner indicated that the Veteran's claims file was reviewed and he included a detailed description of the Veteran's complaints, medical history, and the clinic and diagnostic findings on examination.  The Veteran reported chronic post nasal drip and frequent congestion, particularly on the left side, but he acknowledged that the blockage had improved since his surgery.  The Veteran reported sinus pain "sometimes," and said that he rarely had a sinus headache, usually with a bad sinus infection.  The Veteran denied any recent incapacitating episodes and reported non-incapacitating episodes about twice a month.  The examiner indicated that he reviewed VA treatment records prior to the Veteran's surgery, including an April 2008 CT scan, and noted that the radiologist at that time interpreted the study as showing mild sinusitis.  The CT scan showed one small anteriosuperior maxillary sinus polyp of doubtful significance, and two or three opacified right posterior ethmoid cells.  The septum was extremely straight except at the anterior end where it deviated only very slightly to the right.  

On examination, there was no evidence of allergic or vasomotor rhinitis or nasal polyps.  There was some slightly yellowish crusting, which the examiner indicated was most likely lingering post-operative affects and ongoing healing from the maxillary surgery the previous month.  The turbinates were not hypertrophied and showed evidence of partial resection of the inferior turbinates.  The anterior most portion of the nasal passage was slightly deviated to the right but without obstruction in the nasal vestibule.  There was no tenderness to palpation over the maxillary or frontal sinuses, no evidence of post nasal drainage or significant hypertrophy of the posterior oropharyngeal lymphoid tissue.  

The evidence of record also includes numerous private medical records showing treatment for chronic sinus problems, including sleep apnea and symptoms of sinusitis, allergic rhinitis and seasonal allergies from 1999 to 2008.  The records showed that the Veteran was referred by another physician for a consultation concerning sleep apnea and possible surgical options in January 2007.  The Veteran complained of congestion and post nasal drip, but no significant abnormalities were noted on examination and the Veteran was scheduled for a sleep study and CPAP trial.  Other than some turbinate edema, the Veteran's complaints and the clinical findings when seen in December 2007 and March 2008, were essentially unchanged.  When seen in May 2008, the Veteran reported sinus congestion, that his eyes burned in the morning, an "achy feeling" deep in his sinuses, and a right earache.  The treatment note showed no changes since March 2008.  

The records show that the Veteran underwent nasal surgery to alleviate his sinus problems in June 2008.  The surgical report noted a long history of chronic sinusitis and mild obstructive sleep apnea with bilateral ostiomeatal obstruction, maxillary, ethmoid and sphenoid disease, frontal obstruction, right choncha bullosa and septal deflection, and inferior turbinate hypertrophy with significant airway obstruction.  The surgery was performed without complication and the follow-up notes through December 2008, showed that the Veteran's sinus symptoms improved significantly and that he was doing well.  

Subsequent letters from the private surgeon dated in October 2008 and 2010, included a description of the Veteran's medical history, including the clinical and diagnostic findings prior to surgery.  The physician indicated that the Veteran continued to experience symptoms of sinusitis and allergic rhinitis, but that he did not feel that repeated surgery was necessary.  

At the travel Board hearing in September 2010, the Veteran testified that his symptoms had improved significantly since the surgery but that he continued to have chronic nasal drip and congestion.  He said that his breathing had improved and that he did not have sinus headaches since the surgery.  The Veteran requested and was granted time to submit additional medical records from his private physician.  

Private medical records, including some duplicate reports, received in October 2010, showed treatment from March to December 2008, and from May to October 2010.  The Veteran's complaints subsequent to the June 2008 surgery were manifested primarily by congestion and post nasal drip.  The reports indicated that the Veteran's complaints were primarily associated with seasonal allergies, and did not include any significant findings other than a single episode of edema in July 2010, and a notation of resolving sinusitis in September 2010.  

The Veteran's sinusitis is evaluated under Diagnostic Code (DC) 6513, which provides for a noncompensable evaluation with x-ray evidence of sinusitis, a 10 percent rating when there are one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.  

In this case, the evidence of record does not show any incapacitating episodes or evidence of osteomyelitis associated with the Veteran's sinusitis at anytime during the pendency of this appeal.  Furthermore, while the Veteran testified recently, that he has had numerous non-incapacitating episodes with chronic headaches, sinus pain, and purulent discharge or crusting for many years, the medical reports of record do not reflect any such findings or history, other than a single complaint of an "achy feeling deep in his sinuses" in May 2008.  The Veteran never reported any problems or history of headaches or sinus pain, and was not shown to have any objective evidence of sinus tenderness or pain on any of the VA or private medical reports during the pendency of this appeal.  When asked specifically about headaches on VA examination in July 2008, the Veteran stated that he "never really had too many of those," and implied that he had them only when he had a bad infection.  

While the private medical reports included a diagnosis of chronic sinusitis and treatment with various medications, they do not show any objective findings of chronic infections or chronic purulent discharge.  In fact, since his surgery in 2008, the medical reports showed only a single episode of "resolving sinusitis."  The private medical records since his surgery showed that the Veteran's complaints and treatment were due primarily to seasonal allergies.  

As to the Veteran's testimony that he had chronic headaches and sinus pain from sinus pressure and blockage, the Board finds his recent assertions to be self-serving and not supported by any credible or objective evidence.  While the Veteran is competent to report his symptoms, the fact that he described sinus pressure and blockage, but did not report any headaches on any of the medical reports of record, was not shown to have any sinus tenderness or pain on examination, and specifically denied any significant history of headaches when examined by VA in July 2008, raises serious questions as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  

Applying the appropriate diagnostic criteria for sinusitis to the facts of this case, an objective assessment of the Veteran's present impairment associated with sinusitis does not suggest that he has sufficient symptoms so as to warrant the assignment of a compensable schedular evaluation at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's sinusitis are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected sinusitis are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  


ORDER

A compensable rating for chronic sinusitis is denied.  

____________________________________________
Matthew W, Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


